ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 9/16/20 wherein claims 1-3, 5, 6, 11, 13, 15, 16, and 21-23 were amended; claims 4 and 12 were canceled; and claims 24 and 25 were added.  In addition, the Examiner acknowledges the amendment filed 5/23/18 wherein the specification was amended.
	Note(s):  Claims 1-3, 5-11, and 13-25 are pending.

APPLICANT’S INVENTION
The instant invention is directed to a method of molecular imaging of biological tissue as set forth in independent claim 1.  Also, the instant invention has claims directed to a method of molecular imaging of a therapeutic agent as set forth in independent claim 11.  In addition, the Examiner acknowledges claims 21-25 which are directed to a nanoplex as set forth in independent claim 21.

APPLICANT’S ELECTION
Applicant's election with traverse of Group III (pending claims 21-25) filed 9/16/20 is acknowledged.  The traversal is on the grounds that Applicant has amended the claims to include the feature that the Raman reporting agent is an urea based small molecule PSMA targeting agent.  In addition, it is asserted that the claims were amended to include a feature not present in Gambhir et al (US 2011/0230760) and as such, the the restriction requirement is still deemed proper and is therefore made FINAL.

WRITTEN DESCRIPTION REJECTION
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  The instant application does not sufficiently describe the invention as it relates to (1) Raman reporters other than 4-nitrothiophenol, rhodamine B isothiocyanate, 4-mercaptobenzoic acid, and malachite green isothiocyanate.  (2) Also, the instant application does not sufficiently describe the invention as it relates to urea based small molecules other than Glu-urea-Lys.  (3) Likewise, the invention does not sufficiently describe the invention as it relates to therapeutic agents other than phosphoramidate, phosphonate, 7E11 monoclonal antibody, J591 monoclonal antibody, 3C6 monoclonal antibody, Glu-urea-Lys, and radiotherapeutic elements.  Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result.  While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
	While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking.  In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing.  In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed.  Thus, the written description requirement is lacking in the instant invention since the various terms as set forth above are not described in a manner to clearly allow persons of ordinary skill in the art to recognize that Applicant invented what is being claimed.

112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21-25:  Independent claim 21 is ambiguous for the following reasons:  () it is unclear what specific urea based compounds Applicant is referring to which are encompassed by the phrase ‘urea based small molecule PSMA targeting agents.  (2) In line 3, should ‘molecules’ be ‘molecule’.  (3) The terms ‘thin’ and ‘small’ in lines 4 and 5, respectively, are relative terms which renders the claim indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Since claims 22-25 depend upon independent claim 21, the claims are also vague and indefinite.
Claims 21-25:  Independent claim 21 is ambiguous because of the phrase ‘In vivo Raman spectroscopy reporters for molecular imaging of tissue comprising a nanoplex comprising’.  The claims appear to be directed to a Raman nanoplex based on the components listed in lines 3-5.  The Raman reporter is one of the compound of the claim (see line 3).  For clarity of the claimed invention, Applicant may want to consider writing the claims as follows:  
 ‘A Raman nanoplex comprising:
(a) a SERS tag comprising at least on Raman reporter molecule located between a gold nanostar and a silica layer on its surface; and 
(b) a urea-based PSMA targeting agent.
Since claims 22-25 depend upon independent claim 21 for clarity, those claims are also vague and indefinite.
Claims 24 and 25:  The claims are ambiguous because they refer to a therapeutic agent.  Specifically, the claims depend upon independent claim 21 wherein the ‘urea based small molecule’ referenced therein is a therapeutic agent.  Thus, are the therapeutic agents being referenced in claims 24 and 25 a second therapeutic targeting 
agent?
Claim 25:  The claim is ambiguous because a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation ‘radionuclides’, and the claim also recites ‘177Lu’ and ‘90Y’ which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claim 25:  Did Applicant intend to write ‘the therapeutic agent is selected from’ instead of ‘the therapeutic agent are selected from’?

103 REJECTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (Frontiers in Chemistry, August 2015, Vol. 3, Article 51, pages 1-7) in view of Vo-Dinh et al (US Patent No. 9,987,358) and Schutz et al (Chem. Commun., 2011, Vol. 47, pages 4216-4218), and in further view of Hillier et al (Cancer Research, 2009, Vol. 69, No. 17, pages 6932-6940), and Vallabhajosula et al (Clin. Cancer Res. 2005, Vol. 11, Supplement 19, pages 7195s-7200s).
	Liu et al discloses gold nanostars that are used for imaging and cancer therapy.  The gold nanostars may be used for surface enhanced Raman spectroscopy (SERS) (see entire document, especially, abstract; page 3-4, bridging paragraph).  The gold nanostars surface enhanced Raman scattering complexes were found useful for tumor suppression in imaged prostate biopsies.  Also, Liu et al disclose that surface enhance resonance Raman scattering that is effective for tumor visualization when used in combination with silica (silica coated gold nanostars) (page 2, left paragraph, first complete paragraph; page 3, Figure 1).  In addition, the gold nanostars were labeled for SERS with a resonant dye (DTDC) (page 3, lines 1-5).
	In concluding the studies of Liu et al, it was set forth that gold nanostars are a nanoplatform for cancer nanotheranostics.  The gold nanostar complexes are multifunctional and may be used for SER and image guided therapy.  Furthermore, it is asserted that the gold nanostars combined the capabilities of diagnostics with various imaging modalities and surface functionalization versatility for cancer targeting.  Thus, the gold nanostars were found to have great potential for translation medicine studies because of their combined nanoplatform for both cancer imaging and therapy (page 5, ‘Conclusion and Future Perspective’).
	Liu et al fail to disclose the combination of the gold nanostar-silica complexes in combination with a urea based molecule.   In addition, Liu et al fail to specifically disclose that the therapeutic agent is 177Lu and 90Y.
	Vo-Dinh et al disclose nanostars that are used for SERS detection, imaging, and therapy (see entire document, especially, abstract; column 4, lines 48-65; column 16, lines 1-6).  Vo-Dinh et al discloses that silica may be conjugate gold nanostars (AuNS).  Specifically, the gold nanostars were conjugated to a Raman reporter (3,3-diethylthiatricarbocyanine iodide, DTTC) and silica (SiO2) (column 6, lines 19-29; column 7, lines 18-28; column 8, lines 34-49).  Also, Vo-Dinh et al disclose that one may increase the coupling yield by utilizing a leaving group that is converted to urea during the carboxylic acid activation to result in favorably increasing the negative enthalpy of the reaction (columns 11-12, bridging paragraph).  Possible labels that may be conjugated to the gold nanostar complexes include 3,3-diethylthiatricarbocyanine iodide (DTTC), 4-mercaptobenzoic acid (4-MBA), and rhodamine (column 15, lines 13-20).  The gold nanostar complexes of Vo-Dinh et al may be used for selective localized cancer treatment (columns 23-24, bridging paragraph).
In Example 6, Vo-Dinh et al disclose silica coated gold nanostars that were used for SERS detection.  Specifically, SERS-gagged gold nanostars were coated with a silica shell and SERS imaging was performed (page 28, right column, first complete paragraph; columns 29-30, bridging paragraph).
Schutz et al disclose that gold nanostars may be used as SERS labels for tissue imaging.  The gold nanostars were stabilized by conjugating an ethylene glycol modified Raman reporter molecule thereto.  The gold nanostar-Raman reporter complex is used for selective detection of prostate specific antigen in prostate biopsies.  Two Raman reporter derivatives 
    PNG
    media_image1.png
    115
    184
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    112
    194
    media_image2.png
    Greyscale
 both of which are 4-nitrothiophenol structures (see entire documents, especially, abstract; page 4216, left column, first complete paragraph; page 4216, Figure 1).
	Hillier et al disclose that glutamate-urea-lysine analogues are uses to target prostate specific membrane antigen (PSMA) and is used for molecular imaging of prostate cancer.  Two compounds S-2-(3-((S)-1-carboxy-5-(4-iodobenzylamino)pentyl)ureido)pentanedioic acid (MIP-1072) and (S)-2-(3-((S)-1-carboxy-5-(3-(4-iodophenyl)ureido)pentyl)ureido)pentanedioic acid (MIP-1095), urea based molecules inhibitors.  The compounds may be radiolabeled and to provide molecular targeting for detection and staging of prostate cancer (see entire document, especially, abstract; pages 6935-6936, bridging paragraph).  Hillier et al disclose that the inhibitors are based on a glutamate-urea-X heterodimer structural motif wherein X is an alpha amino acid.  The inhibitor molecules contain three carboxylic acid groups required for binding to PSMA (pages 6938-6939, bridging paragraph).
	Vallabhajosula et al disclose radioimmunotherapy of prostate cancer wherein radiolabeled antibodies are utilized.  In particular, the document discloses that 177Lu and 90Y are radionuclides used for prostate cancer therapy (see entire document, especially, abstract; page 7196s, ‘177Lu protocol’; page 7197s, Table 1; page 7198s, Table 2; page 7198s, ‘right column ‘90Y protocol’).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Liu et al using the teachings of Vo-Dinh et al, Schutz et al, Hillier et al, and Vallabhajosula and generate a nanoplex comprising at least one Raman report molecule located between a gold nanostar and a silica layer on the surface in combination with a urea based PSMA targeting agent for the following reasons.  (1) Liu et al establishes that it is well known in the art to generate both gold nanostar complexes and silica coated gold nanostar complexes and that the complexes may be conjugated to a SERS imaging (e.g. Diethylthiatricarbocyanine iodide, DTTC) and therapeutic moieties.  In addition, Liu et al discloses that gold nanostars complexes are used for evaluation of cancer cells. 
	(2) Vo-Dinh et al, like Liu et al, disclose that gold nanostars may be conjugated to a reporter and silica and examined using Raman microscopy.  In addition, Vo-Dinh et al disclose that the derivative of NHS increases coupling yield by utilizing a leaving group that is converted to urea during the carboxylic acid activation.  As a result of the converting to urea during the carboxylic acid activation process, the negative enthalpy of the reaction is favorably increase (Vo-Dinh et al, columns 11-12, bridging paragraph).  Thus, a skilled artisan would be motivated to incorporate a urea based molecule into the gold nanostar-silica complex for its advantageous propertied of favorably increasing the negative enthalpy.  In addition, Vo-Dinh et al specifically disclose that DTTC may be used as well as 4-mercaptobenzoic acid (4-MBA) and rhodamine, Raman reporter molecules disclosed in Applicant’s claim 22.  Furthermore, Vo-Dinh et al, like Liu et al, disclose that the gold nanostar complex may be used for selective localized cancer treatment (columns 23-24, bridging paragraph).
	(3) Schultz et al is made of record because it discloses that it is well known in the art to have a gold nanostar conjugated to a reporter molecule that is selective for prostate specific antigen.  Also, Schultz et al disclose that 4-nitrothiophenol containing structures (overlaps with the Raman reporters of Applicant’s claim 22) are Raman reporters that may be utilized with the gold nanostar complexes.  Thus, since Liu et al, Vo-Dinh et al, and Schultz et al all disclose gold nanostar complexes that may be conjugated to a reporter and because Vo-Dinh et al disclose that one may have an urea based molecule present and Schultz et al disclose that gold nanostar-Raman reporter complexes target prostate tissue, it would have been obvious to the skilled artisan to specifically target the prostate with the gold nanostar complex like that of the instant invention.
	(4)  Hillier et al is made of record to illustrate that it is well known in the art that if one is targeting the prostate cancer using a prostate specific membrane antigen, one would utilized glutamate-urea-lysine analogues.  The glutamate-urea-lysine analogues are recognized in the art as structure that contain three carboxylic acids that are required for binding to PSMA (pages 6938-6939, bridging paragraph).  Since Vo-Dinh et al disclose that having a urea containing structure is effective in combination with gold nanostar containing structures, it would have been obvious to a skilled artisan at the time the invention was made to use glutamate-urea-lysine analogues as the urea molecule for targeting PSMA due to the advantageous characteristics (e.g., the presents of the three carboxylic acids that are require for bind to PSMA) disclosed in Hillier et al.
	(5) Vallabhajosula et al is made of record because it discloses that it is well known in the art that both 177Lu and 90Y are known radionuclides that are used for evaluation prostate cancer.  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made that if one was using radiotherapeutic nuclides to treat prostate cancer, then one would utilize both 177Lu and 90Y since they are known in the art to be effective for prostate cancer.
	Since all of the documents of record are directed to cancer imaging and/or treatment, the references are considered to be within the same field of endeavor.  Thus, the reference teachings are combinable.  Furthermore, since Liu et al, Vo-Dinh et al, and Schutz et al are all directed to gold nanostar complexes, those references are considered to be within the same field of endeavor for that reason as well.

WITHDRAWN CLAIMS
Claims 1-3, 5-11, and 13-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

COMMENTS/NOTES
Applicant is reminded that a recitation of the intended use of the claimed invention (see independent claim 21) must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In particular, it is noted that the composition/product of the prior art is the same/similar as that being claimed by Applicant.  Although the cited prior art does not disclose the particular use, the composition/product would be capable of having the same use as Applicant's invention since a composition/product and its properties are inseparable.  Thus, Applicant's composition/product, like the cited prior art, would be 'capable of' performing the same function.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        February 2, 2021